Case 5:18-cv-04071-DDC-ADM Document 135 Filed 09/03/19 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF KANSAS

ANTHONY J. HAMPTON,

Plaintiff,

Vv. Case No. 18-4071-DDC

BARCLAYS BANK DELAWARE; DISCOVER
BANK; LOAN DEPOT, LLC; MARKETPLACE
LOAN GRANTOR TRUST, SERIES 2016-LD1:
EQUIFAX, INC.; EQUIFAX INFORMATION
SERVICES, LLC.; EXPERIAN INFORMATION
SOLUTIONS, INC.; TRANSUNION, LLC; AND
DOES 1-10,

Defendants.

 

 

TO: Anthony J. Hampton
2615 Mountain View Drive
McKinney, TX 75071
anthsehsafsamseth@protonmail.com

AMENDED NOTICE OF DEPOSITION

PLEASE TAKE NOTICE that, in accordance with Fed. R. Civ. P. 30, Defendant Barclays

Bank Delaware, by its attorneys, will take the deposition of ANTHONY J. HAMPTON. The

deposition will take place at the offices of Reed Smith LLP, 2501 N. Harwood St., Suite 1700,
Dallas, Texas 75201, on Thursday, September 19, 2019, beginning at 1:30 p.m. CST.

The deposition shall continue until completed and will be properly recorded before a

notary public or other person authorized to administer oaths, by stenographic means. The

deposition will be taken in person.
Case 5:18-cv-04071-DDC-ADM Document 135 Filed 09/03/19 Page 2 of 3

Dated: September 3, 2019

Respectfully submitted,

/s/ B. Scott Tschudy
B. Scott Tschudy, Kansas Bar 12129
Kate B. McKinney, Kansas Bar 19691
MARTIN, PRINGLE, OLIVER, WALLACE &
BAUER, LLP
9401 Indian Creek Parkway
Building 40, Suite 1150
Overland Park, KS 66210
T: (913) 491-5500
F: (913) 491-3341
E: btstschudy@martinpringle.com
E: kbmckinney@martinpringle.com

Christopher R. Murphy (admitted pro hac vice)
REED SMITH LLP

10 S. Wacker Dr.

Suite 4000

Chicago, IL 60606

T: (312) 207-6548

F: (312) 207-6400

E: CRMurphy@reedsmith.com

Counsel for Defendant Barclays Bank Delaware
Case 5:18-cv-04071-DDC-ADM Document 135 Filed 09/03/19 Page 3 of 3

CERTIFICATE OF SERVICE

The undersigned, an attorney, hereby certifies that on September 3, 2019, a true and
accurate copy of the foregoing was filed electronically with the Court and was also emailed to
Anthony J. Hampton at anthsehsafsamseth@protonmail.com. Notice of this filing will be sent by
operation of the Court’s electronic filing system to all ECF registered parties. Parties may access
this filing through the Court’s CM/ECF system.

/s/ B. Scott Tschudy
